Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No 10331686.Although the claims at issue are not identical, they are not patentably distinct from each other.


Allowable Subject Matter
Claims 28 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-22,  25, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ratnaparkhi (hereinafter Ratnaparkhi) US Publication No 20050149504 in view of Imig et al (hereinafter Imig) US Publication No 20110225192. 

As per claim 21, Ratnaparkhi teaches:
A computer-implemented system for conducting search sessions utilizing navigation patterns, comprising: 
one or more computing devices, each having one or more processors coupled to one or more memory storage devices, (Paragraph [0053]) operate to: 
automatically record, in the one or more memory storage devices, a navigation pattern that is included in at least one prior search session, wherein the navigation pattern comprises a series of searches in the at least one prior search session, the series of searches being conducted at a first user computing device associated with a first user; 
(Paragraphs [0024]-[0027], wherein clickthrough data is the navigation pattern)
receive, over a computer network, a new search query in a subsequent search session, the new search query being generated at a second user computing device associated with a second user; 
(Paragraphs [0024]-[0027])
Ratnaparkhi does not explicitly teach plurality of displayed search results comprise one or more search results from the series of searches conducted in the at least one prior search session, however in analogous of search management, Imig teaches:
automatically follow the navigation pattern of the at least one prior search session by conducting the series of searches in the subsequent search session; 
(Abstract and paragraphs [0004], [0016] [0020], [0024] and [0026])
and cause display, over the computer network, of a plurality of search results in the subsequent search session to a display device of the second user computing device, wherein the plurality of displayed search results comprise one or more search results from the series of searches conducted in the at least one prior search session.(Fig. 5 and paragraphs [0054])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Ratnaparkhi and Imig by incorporating the teaching of Imig into the method of Ratnaparkhi. One having ordinary skill in the art would have found it motivated to use the content management of Imig into the system of Ratnaparkhi for the purpose of displaying historical search results.

As per claim 22, Ratnaparkhi and Imig teach:
The computer-implemented system of claim 21, wherein the automatic recording of the navigation pattern occurs without contemporaneous user instruction.(Abstract and paragraphs [0004]-[0005], [0016], [0026])( Imig)

As per claim 25, Ratnaparkhi and Imig teach:
The computer-implemented system of claim 21, further comprising: the one or more computing devices operate to receive confirmation from the first user prior to conducting the subsequent search session utilizing the at least one search term by following the navigation pattern.
(Paragraphs [0024]-[0027])( Ratnaparkhi) 

As per claim 36, Ratnaparkhi and Imig teach:
 	The method of claim 30, wherein the method further comprises providing a plurality of search results in response to the second search query, at least a portion of the plurality of search results being associated with an intermediate step within the search navigation pattern.
(Paragraph [0006])( Ratnaparkhi)	

Claims 30-31 are method claims respectively corresponding to systems 21 and 23 and they are rejected under the same rational as claims 21 and 23.

As per claim 38, Ratnaparkhi teaches:
A system comprising: 
 	a search engine having one or more processors and one or more computer- readable storage media; 
(Paragraph [0053])
a data store coupled with the search engine, wherein the search engine: 
receives, at a first session, a search query issued at a first user computing device, the search query having at least one search term of a particular type; 
(Paragraphs [0001], [0005], [0018], [0020] and [0024], wherein topic context is the search term of a particular type as recited in paragraph [0005] of the instant specification)
recognizes that at least one search session conducted prior to the first session included a search term of the particular type that was issued by a second user;   
(Paragraphs [0020], [0024]-[0027])
identifies a search navigation pattern within the prior search session, wherein the search navigation pattern comprises a plurality of searches that are conducted in a particular series of prior searches associated with the search term of the particular type; 
(Paragraphs [0020], [0024]-[0027], wherein clickthrough data is the navigation pattern)
Ratnaparkhi does not explicitly teach plurality of displayed search results comprise one or more search results from the series of searches conducted in the at least one prior search session, however in analogous of search management, Imig teaches:
automatically following the search navigation pattern of the prior search session by conducting, in the first session, the particular series of prior searches;
(Abstract and paragraphs [0004], [0016] [0020], [0024] and [0026])
 	and in response to the automatically following the search navigation pattern of the prior search session, causes display of a plurality of search results in the first search session as search results, wherein at least a portion of the displayed plurality of search results includes at least one search result formulated at the at least one search session.  
(Fig. 5 and paragraphs [0054])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Ratnaparkhi and Imig by incorporating the teaching of Imig into the method of Ratnaparkhi. One having ordinary skill in the art would have found it motivated to use the content management of Imig into the system of Ratnaparkhi for the purpose of displaying historical search results.  

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ratnaparkhi and Imig in view of Wang et al (hereinafter Wang) US Patent No 7809801

As per claim 23, Ratnaparkhi and Imig do not explicitly teach automatic recording of the navigation patterns occurs in response to a request by a requesting user that is different from the first user and the second user, however in analogous art of content management. Wang teaches:
automatic recording of the navigation patterns occurs in response to a request by a requesting user that is different from the first user and the second user.(Fig. 1 and Abstract and column 4, lines 4-24 column 10, lines 25-39 and column 12, lines 12 34)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Ratnaparkhi and Imig and Wang by incorporating the teaching of Wang into the method of Ratnaparkhi and Imig. One having ordinary skill in the art would have found it motivated to use the content management of Wang into the system of Ratnaparkhi and Imig for the purpose of analyzing/capturing user navigational path/trail  


Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ratnaparkhi and Imig in view of McBrearty et al (hereinafter McBrearty) US Publication No 20030231216

As per claim 24, Ratnaparkhi and Imig do not explicitly teach automatic recording of the navigation pattern occur by a requesting user in response to a selection of a graphical user interface element by the requesting user, however in analogous art of content management, McBrearty teaches:
automatic recording of the navigation pattern occur by a requesting user in response to a selection of a graphical user interface element by the requesting user.
(Paragraphs [0019] and [0028])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Ratnaparkhi and Imig and McBrearty by incorporating the teaching of McBrearty into the method of Ratnaparkhi and Imig. One having ordinary skill in the art would have found it motivated to use the content management of McBrearty into the system of Ratnaparkhi and Imig for the purpose of enabling the activation of content navigation based on user input.

Claims 26 and 37 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ratnaparkhi and Imig in view of Sommerer et al (hereinafter Sommerer) US Publication No 20040001104

As per claim 26, Ratnaparkhi and Imig do not explicitly teach and the one or more computing devices operate to permit the second user to edit the navigation pattern, however in analogous art of content management, Sommerer teaches:
the one or more computing devices operate to transmit a visualization of the at least one prior search session; 
(Paragraphs [0031] and [0083])
and the one or more computing devices operate to permit the second user to edit the navigation pattern.
(Paragraph [0075])  
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Ratnaparkhi and Imig and Sommerer by incorporating the teaching of Sommerer into the method of Ratnaparkhi and Imig. One having ordinary skill in the art would have found it motivated to use the content management of Sommerer into the system of Ratnaparkhi and Imig for the purpose of managing content navigation sequence.

Claim 37 is a method claim corresponding to system 26 and it is rejected under the same rational as claim 26.

As per claim 40, Ratnaparkhi and Imig do not explicitly teach and the one or more computing devices operate to permit the second user to edit the navigation pattern, however in analogous art of content management, Sommerer teaches:
transmits a visualization of the search navigation pattern; 
(Paragraphs [0031] and [0083])
and permits the first user to edit the search navigation pattern.   
(Paragraph [0075])  
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Ratnaparkhi and Imig and Sommerer by incorporating the teaching of Sommerer into the method of Ratnaparkhi and Imig. One having ordinary skill in the art would have found it motivated to use the content management of Sommerer into the system of Ratnaparkhi and Imig for the purpose of managing content navigation sequence.


Claims 27 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ratnaparkhi and Imig in view of Wooldridge et al (hereinafter Wooldridge) US Publication No 20080126308

As per claim 27, Ratnaparkhi and Imig do not explicitly teach provide another search result having one or more fields pre-populated utilizing at least one information item extracted from a previous search session conducted by the second user, however in analogous art of content management, Wooldridge teaches:
provide another search result having one or more fields pre-populated utilizing at least one information item extracted from a previous search session conducted by the second user.
(Paragraph [0018])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Ratnaparkhi and Imig and Wooldridge by incorporating the teaching of Wooldridge into the method of Ratnaparkhi and Imig. One having ordinary skill in the art would have found it motivated to use the content management of Wooldridge into the system of Ratnaparkhi and Imig for the purpose of managing search query session.

Claim 34 is a method claim corresponding to system 27 and it is rejected under the same rational as claim 27.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ratnaparkhi and Imig in view of Palmon et al (hereinafter Palmon) US Patent No 5819264

As per claim 29, Ratnaparkhi and Imig do not explicitly teach provide another search result having one or more fields pre-populated utilizing at least one information item extracted from a previous search session conducted by the second user, however in analogous art of content management, Palmon teaches:
receive instruction to terminate the at least one prior search session, wherein the automatically recording occurs in response to the receiving of the instruction to terminate. 
(Column 5, lines 31-37)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Ratnaparkhi and Imig and Palmon by incorporating the teaching of Palmon into the method of Ratnaparkhi and Imig. One having ordinary skill in the art would have found it motivated to use the content management of Palmon into the system of Ratnaparkhi and Imig for the purpose of managing search query session.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ratnaparkhi and Imig in view of Keith et al (hereinafter Keith) US Publication No 20020023085

As per claim 33, Ratnaparkhi and Imig do not explicitly teach transmitting a notification that the search navigation pattern is available, however in analogous art of content management, Keith teaches:
transmitting a notification that the search navigation pattern is available; 
(Paragraphs [0025] and [0027]-[0028])
and receiving a third instruction from the second user to conduct the second search session based upon the second search query following the search navigation pattern.
(Paragraphs [0025] and [0027]-[0028])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Ratnaparkhi and Imig and Keith by incorporating the teaching of Keith into the method of Ratnaparkhi and Imig. One having ordinary skill in the art would have found it motivated to use the content management of Keith into the system of Ratnaparkhi and Imig for the purpose of managing search query execution. 

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ratnaparkhi and Imig in view of EL Daher et al (hereinafter EL Daher) US Publication No 20130031078

As per claim 39, Ratnaparkhi and Imig do not explicitly teach at least one search result of the plurality of search results includes one or more fields pre-populated utilizing at least one information item extracted from a previous search conducted by the first user, however in analogous art of content searching, EL Daher teaches:
at least one search result of the plurality of search results includes one or more fields pre-populated utilizing at least one information item extracted from a previous search conducted by the first user or from a profile associated with the first user.
(Paragraphs [0078] and [0109])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Ratnaparkhi and Imig and EL Daher by incorporating the teaching of EL Daher into the method of Ratnaparkhi and Imig. One having ordinary skill in the art would have found it motivated to use the content management of EL Daher into the system of Ratnaparkhi and Imig for the purpose of managing search context generation. 



		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/            Primary Examiner, Art Unit 2165                                                                                                                                                                                                         11/1/22